In the Supreme Court of Georgia



                                     Decided:     January 19, 2016


            S16Y0241. IN THE MATTER OF DIANNE COOK.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition of Dianne Cook

(State Bar No. 183600) for voluntary surrender of her license, pursuant to Bar

Rule 4-227 (b). According to her petition, from approximately 2012 on, Cook

has suffered from declining health and cares for her husband, whose health is

also in decline. Both Cook and her husband suffer from neuropathy, which has

made them prone to falling, and this condition, and the injuries suffered as a

result of the falls, have severely limited Cook’s ability to perform normal daily

tasks. Cook, who has been a member of the Bar since 1981, acknowledges that

her law practice has seen a drastic decrease in business since 2012, that she no

longer has any support staff, and that she cannot visit her office regularly. Cook

admits that she was hired by a client in 2012 for representation in a domestic

relations matter and that she was paid $2,232 for that representation. Cook filed

for an uncontested divorce for the client, but the client’s spouse was not
amenable to such a resolution, and the parties went to mediation. Cook attended

the initial mediation session, but, when the issue was not resolved that day,

failed to reschedule mediation and thereafter neglected the client’s case.

      Cook acknowledges that her conduct violated Rules 1.3 and 1.4 of the

Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The maximum

sanction for a violation of Rule 1.3 is disbarment, and the maximum sanction for

a violation of Rule 1.4 is a public reprimand. Cook states that she no longer

intends to continue practicing law, and asks this Court to accept her petition for

voluntary surrender of her license to practice law. In response, the State Bar

accepts Cook’s characterization of her misconduct and–despite noting in

mitigation that Cook has no prior disciplinary record, has suffered from health

and personal problems, has displayed a cooperative attitude in this disciplinary

proceeding, and has expressed remorse–asks this Court to accept the voluntary

surrender of Cook’s license.

      We have reviewed the record and agree to accept Cook’s petition for the

voluntary surrender of her license, which is tantamount to disbarment.

Accordingly, the name of Dianne Cook is hereby removed from the rolls of

persons entitled to practice law in the State of Georgia. Cook is reminded of her

                                        2
duties under Bar Rule 4-219 (c).

     Voluntary surrender of license accepted. All the Justices concur.




                                     3